— Proceeding by petitioner (1) for an order declaring the respondent, Amanda Reid, an attorney, admitted to practice in this court on July 29, 1981, to be suspended from the practice of law upon her conviction of a "serious crime” pursuant to Judiciary Law § 90 (4) (f). On October 7, 1985, the respondent was convicted in the United States District Court for the District of North Carolina, after trial, of knowingly making a false statement to a licensed firearms dealer in violation of statute (18 USC § 922 [a] [6]; § 924 [a]), and (2) to direct that respondent be disciplined based upon the charges contained in the petition, dated January 31, 1986.
Application granted.
The respondent Amanda Reid has been convicted of a "serious crime” and is suspended from the practice of law in the State of New York, pending the further order of this court.
Pursuant to statute (Judiciary Law § 90 [7]), the Grievance Committee for the Second and Eleventh Judicial Districts is authorized to institute and prosecute a disciplinary proceeding *610in this court as petitioner against the respondent, Amanda Reid, based upon the charges set forth in the Committee’s petition as served and filed, dated January 31, 1986.
Robert h. straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding.
The issues raised by the petition and the respondent’s answer are referred to daniel scanell, Esq., 181-45 Midland Parkway, Jamaica, New York, 11432, as Special Referee, to hear and to report, with his findings upon each of the issues. Mollen, P. J., Lazer, Mangano, Gibbons and Eiber, JJ., concur.